IN THE SUPREME COURT OF THE STATE OF DELAWARE

AMIR FATIR a/k/a STERLING                 §
HOBBS,                                    §
                                          §   No. 332, 2015
     Defendant Below-                     §
     Appellant,                           §
                                          §
     v.                                   §   Court Below—Superior Court
                                          §   of the State of Delaware,
STATE OF DELAWARE,                        §   in and for New Castle County
                                          §   Cr. ID 75060892DI
     Plaintiff Below-                     §
     Appellee.                            §

                            Submitted: August 31, 2015
                              Decided: September 2, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                   ORDER

       This 2nd day of September 2015, upon consideration of the opening

brief and the State’s motion to remand for correction of sentence,1 it appears

to the Court that:

       (1)    In 1976, a Superior Court jury convicted the appellant, Amir

Fatir, of Murder in the First Degree, Robbery in the First Degree,

Conspiracy in the Second Degree, and Possession of a Deadly Weapon

during the Commission of a Felony (“PDWCF”).                  The Superior Court



1
 Fatir did not file a response to the State’s motion. Thus, we deem the motion to be
unopposed.
sentenced Fatir to death. The death sentence ultimately was vacated, and

Fatir was resentenced to life imprisonment on his murder conviction.2

       (2)    In 2014, Fatir sought reconsideration of a motion for correction

of sentence that he had filed in 1979 (which was not opposed by the State)

but was never addressed by the Superior Court. The gist of Fatir’s argument

on appeal is that, under the law as it existed at the time of his sentencing, his

sentences for both robbery and PDWCF are illegal.

       (3)    In response to Fatir’s opening brief, the State filed a motion to

remand, conceding error in this case. The State points out that under this

Court’s 1979 decision in Davis v. State,3 a defendant could not be sentenced

for both first degree robbery and PDWCF. The ruling in Davis was still

good law when Fatir was resentenced in July 1980. Although Davis was

overruled in LeCompte v. State (LeCompte 1),4 this Court held in a later

decision, LeCompte v. State (LeCompte II), that LeCompte I should not be

given retroactive effect. In light of LeCompte II, the State requests that this

appeal be remanded to the Superior Court to vacate Fatir’s sentence for

PDWCF.



2
  See State v. Spence, 367 A.2d 983 (Del. 1976) (finding Delaware’s death penalty
scheme unconstitutional and ordering the imposition of life sentences without parole for
nine death row defendants, including Fatir).
3
  400 A.2d 292 (Del. 1979).
4
  516 A.2d 898 (Del. 1986).
                                           2
      (4)    After careful consideration, the Court agrees that the holding of

Davis, which was the law in effect at the time of Fatir’s sentencing, should

be applied in this case. Thus, this matter must be remanded to the Superior

Court with directions to vacate Fatir’s 30-year sentence for PDWCF. All

other provisions of Fatir’s sentence shall remain intact.

      NOW, THEREFORE, IT IS HEREBY ORDERED that this appeal is

REMANDED to the Superior Court for correction of Fatir’s sentence

consistent with this Order. Jurisdiction is not retained.

                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice




                                       3